Title: From John Adams to the President of Congress, No. 96, 19 July 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Paris, 19 July 1780. RC in John Thaxter’s hand (PCC, No. 84, II, f. 201–206). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:867–869.
     This let­ter, read in Congress on 26 Dec., begins with brief reports from St. Petersburg and Copenhagen concerning preparations of the Russian, Danish, and Swedish navies to protect their merchant vessels under the terms of the armed neutrality. Adams then fulfilled the promise made in his letter of 15 July (No. 93, calendared, above) by providing the complete text of Catherine II’s ordinance of 19 May establishing the duties and responsibilities of her subjects in maintaining a strict Russian neutrality in the midst of the Anglo-French naval war.
    